Citation Nr: 1224181	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  11-11 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for right ear hearing loss.  


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection and assigned an initial 0 percent rating for right ear hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claim.

The Veteran was awarded a 0 percent service-connected rating for right ear hearing loss based on the results of a VA audiological examination administered in June 2010.  At that time, he reported a history of hearing problems, chiefly confined to his right ear, which had persisted since his period of active service.  In terms of current symptoms, the Veteran complained of difficulties understanding speech, particularly when people spoke to him on his right side.  However, he did not identify any other occupational or social impairment attributable to his hearing loss.  Nor did he report any history of in-service or post-service treatment for that disorder.

Contemporaneous audiological testing yielded the following results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
45
40
LEFT
25
25
30
30
25

The averages were 38 in the right ear and 28 in the left ear.  Speech recognition ability was measured as 100 percent, bilaterally, using the VA-prescribed Maryland CNC speech recognition test.  38 C.F.R. § 4.85(a) (2011).  

Based on the clinical results and a review of the claims folder, the June 2010 examiner diagnosed the Veteran with mild bilateral sensorineural hearing loss.  Notwithstanding that diagnosis, the RO subsequently determined that only the Veteran's right ear hearing loss qualified as disabling for VA purposes.  38 C.F.R. § 3.385 (2011).  Additionally, the RO found that the severity of his right ear hearing loss, while greater than the level of impairment associated with his left ear, did not meet the criteria for a 10 percent rating under the VA Rating Schedule.  38 C.F.R. § 4.85 (2011).

In support of his claim for an initial compensable rating, the Veteran has submitted written statements contesting the results of the June 2010 examination.  Specifically, he has complained that the examination failed to account for the degree of functional impairment inherent in his right ear hearing loss.  Additionally, the Veteran has alleged that the progressive worsening of his hearing loss symptoms has led the VA clinician who conducted the above examination to recommend hearing aids. 

In addition to his own lay assertions, the Veteran has submitted written statements from multiple relatives, friends, and coworkers, each of whom attests to the Veteran's worsening right ear hearing loss and the significant limitations that condition imposes on his professional, social, and family life.  

The Veteran, while a lay person, is competent to testify as to right ear hearing difficulties that lie within the realm of his experience.  Charles v. Principi, 16 Vet. App. 370 (2002).  He also is competent to report what an examining VA audiologist told him regarding his need for hearing aids.  Similarly, his relatives, friends, and coworkers are competent to describe symptoms of right ear hearing loss that they have personally observed in the Veteran.  Moreover, the Board considers all of the above parties' assertions to be credible, particularly in the absence of any contradictory evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Nevertheless, as lay persons without apparent clinical expertise, neither the Veteran nor any of his friends or coworkers is competent to provide a probative opinion on complex medical matters, such as the severity of the Veteran's right ear hearing loss within the context of the applicable rating criteria.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board finds that the lay contentions are insufficient to warrant an initial increased rating.  However, those contentions are sufficient to trigger the need for a new examination in support of the Veteran's claim.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Here, while the June 2010 VA examination is not overly stale, the Veteran has presented evidence suggesting that his service-connected disability has subsequently worsened.  That evidence casts doubt on the current severity of his right ear hearing loss.  Accordingly, the Board finds that a new VA audiological examination is needed to fully and fairly assess the merits of his claim.  38 C.F.R. § 3.159(c)(2) (2011).  

The Veteran's follow-up audiological examination should include a review of all pertinent evidence in his claims folder.  38 C.F.R. § 4.1 (2011) (to ensure a thorough examination and evaluation, the Veteran's service-connected disability must be viewed in relation to its history).  In particular, that examination should address the recent lay statements submitted by the Veteran and by his relatives, friends, and coworkers.  Those statements post-date and were not considered in the June 2010 examiner's report.  Moreover, the Board considers those recent statements to be highly relevant to the Veteran's appeal as they discuss specific ways in which his right ear hearing loss affects his work and daily living activities.  Assertions of occupational and functional impairment must be weighed in the context of an increased rating claim.  38 C.F.R. § 4.10 (2011).  Indeed, that is especially true where the disability at issue concerns hearing loss.  In such cases, the examining clinician has a heightened obligation to describe the functional effects posed by the service-connected disorder.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

In light of the foregoing, the Board finds that, on remand, the examining VA audiologist should expressly address how the Veteran's right ear hearing loss affects the ordinary conditions of his daily life.  38 C.F.R. § 4.10 (2011).  Thereafter, the RO should consider whether a compensable schedular rating is warranted for that service-connected disability, taking into account all pertinent evidence of record.

The RO should also consider the assignment of an extraschedular rating for the Veteran's right ear hearing loss.  38 C.F.R. § 3.321(b) (2011).  VA's governing regulations direct that a case may be submitted to the Under Secretary for Benefits of the Director of Compensation and Pension Service for the potential authorization of an extraschedular evaluation based upon a finding that the service-connected disorder presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  There must be sufficient evidence showing that a Veteran's disability picture is not contemplated by the rating schedule in order for the case to be referred for a determination of whether the assignment of an extraschedular rating is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Applying the above criteria to the facts of the instant case, the Board finds that the need for extraschedular consideration has been effectively triggered by the recently submitted evidence of occupational impairment associated with the Veteran's right ear hearing loss.  In making this determination, the Board has sympathetically considered the evidence submitted in support of his appeal.  Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009) 

Accordingly, on remand, the Veteran should be afforded the opportunity to demonstrate exceptional factors, such as marked interference with employment or frequent periods of hospitalization, which would render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225 (1993).  The RO should then consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular rating.  38 C.F.R. § 3.321 (2011).

Finally, it appears that VA medical records may be outstanding.  The Veteran indicated that the VA clinician who conducted the June 2010 examination later told him that he needed a hearing aid for his right ear.  However, while the Veteran identified that examining clinician as Larry C. Stetzner, M.D.,  the record shows that the author of the June 2010 examination report was actually William Matthew Bryant, Au.D.  In view of that discrepancy, it remains unclear whether one or both of the above practitioners has prescribed hearing aids or otherwise treated the Veteran for hearing loss in the wake of his last examination.  Significantly, no subsequent records of VA treatment have yet been requested or associated with the Veteran's paper claims folder.  Nor have any records been added to his Virtual VA file.  Therefore, to ensure that VA has met its statutory duty to assist, the Board finds that additional efforts should be made to obtain all pertinent VA medical records, to expressly include any treatment reports rendered by Dr. Stetzner or Dr. Bryant.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder all relevant records from the VA North Texas Health Care System, to specifically include any reports of treatment rendered at the VA Medical Center in Dallas, Texas, by Larry C. Stetzner, M.D., and William Matthew Bryant, Au.D.  

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current severity of his right ear hearing loss.  The examination must be conducted by a state-licensed audiologist and must include both a pure tone audiometry test and controlled speech discrimination (Maryland CNC) test.  38 C.F.R. § 4.85 (2011).  The examiner must review the Veteran's claims file and must note that review in the report.  Additionally, the examiner should consider and reconcile the findings with all pertinent evidence of record, including the report of the VA audiological examination conducted in June 2010 and the assertions of the Veteran and his relatives, friends, and coworkers that his right ear hearing problems have subsequently worsened.  The examiner also should specifically address how the Veteran's right ear hearing loss impacts his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2011); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Finally, the examiner should specify whether the right ear hearing loss is productive of marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321 (2011).

3.  Then, readjudicate the claim.  Also consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular rating.  38 C.F.R. § 3.321 (2011).  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (2011).



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


